Exhibit 10.2

 

CERTIFICATE OF AMENDMENT TO

ANTHERA PHARMACEUTICALS, INC.

2010 STOCK OPTION AND INCENTIVE PLAN

 

Pursuant to Section 15(b) of Anthera Pharmaceuticals, Inc. 2010 Stock Option and
Incentive Plan (the “Plan”), the Plan is hereby amended as follows:

 

Section 15(b) is hereby replaced in its entirety with the following:

 

(b)     Payment in Stock.  Subject to approval by the Administrator, a grantee
may elect to have the Company’s tax withholding obligation satisfied, in whole
or in part, by authorizing the Company to withhold from shares of Stock to be
issued pursuant to any Award of Restricted Stock Units a number of shares with
an aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due.

 

All capitalized terms used and not defined herein shall have the meanings
ascribed to such terms in the Plan.

 

The effective date of this Amendment No. 1 shall be June 10, 2011.

 

Except as expressly amended hereby, the Plan remains in full force and effect in
accordance with its terms.

 

Adopted by the Board of Directors of Anthera Pharmaceuticals, Inc.:  June 10,
2011

 

By: 

/s/ Bradley A. Bugdanowitz

 

Bradley A. Bugdanowitz

 

Secretary

 

 

--------------------------------------------------------------------------------